599 F.3d 925 (2010)
UNITED STATES of America, Plaintiff-Appellant,
v.
Edmundo LOPEZ-VELASQUEZ, Defendant-Appellee.
No. 07-30241.
United States Court of Appeals, Ninth Circuit.
March 8, 2010.
Kelly A. Zusman, Assistant U.S., Office of the U.S. Attorney, Portland, OR, for Plaintiff-Appellant.
Terry R. Kolkey, Law Office of Terry Kolkey, Ashland, OR, for Defendant-Appellee.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.